Citation Nr: 1521253	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-27 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to a temporary total rating for hospitalization for acute coronary syndrome, post stent placement and non st elevation myocardial infarction, pursuant to 38 C.F.R. § 4.29.

2.  Entitlement to a temporary total rating for convalescence following hospitalization for acute coronary syndrome, post stent placement and non st elevation myocardial infarction, pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active duty service from January 1969 to November 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO, inter alia, denied the Veteran's claims of entitlement to a temporary total ratings for hospitalization and/or convalescence for acute coronary syndrome, post stent placement and non st elevation myocardial infarction, pursuant to 38 C.F.R. §§ 4.29, and 4.30, respectively.  The Veteran filed a notice of disagreement (NOD) in August 2010.  A statement of the case (SOC) addressing was issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2012.  

The Board notes that a claim of entitlement to a total rating based on individual unemployability (TDIU) was also adjudicated and denied by the RO in the March 2010 rating decision.  However, the Veteran did not complete the appeal process as to this issue, as it was not included as an issue for appeal as shown by the October 2012 substantive appeal form.  Accordingly, that claim is not in appellate status.   

On the October 2012 substantive appeal form, the Veteran requested a Board hearing before a Veterans Law Judge.  In a December 2014 letter, he was notified at his current address of record that his requested hearing was scheduled for January 2015.  However, the Veteran did not appear for the scheduled hearing, has failed to provide any reason or good cause for the failure to appear, and has not requested rescheduling of the hearing.  Accordingly, the Boaed hearing request has effectively been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a paperless, electronic Virtual VA file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran was hospitalized for 4 days from July 21, to 24, 2009 for treatment of service-connected acute coronary syndrome, post stent placement and non st elevation myocardial infarction.

3.  The Veteran's July 21 to 24, 2009, treatment for a service-connected heart condition did not require at least one month of convalescence, and did not result in severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.


CONCLUSIONS OF LAW

1.  As the Veteran does not meet the basic eligibility requirements for a temporary total rating for the July 2009 hospitalization for the acute coronary syndrome, post stent placement and non st elevation myocardial infarction under the provisions of 38 C.F.R. § 4.29 , the claim is without legal merit. 38 C.F.R. § 4.29 (2014).

2.  The criteria for a temporary total rating for convalescence under 38 C.F.R. § 4.30 following the July 2009 hospitalization for the acute coronary syndrome, post stent placement and non st elevation myocardial infarction, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

In connection with the claim decided herein involving the provisions of 38 C.F.R. § 4.29, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 

In connection with the claim decided herein involving the provisions of 38 C.F.R. § 4.30, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2009 letter, sent prior to the initial unfavorable decision issued in March 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for a temporary total rating due to surgical or other treatment as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's private and VA outpatient treatment records have been obtained and considered, to include those related to the July 2009 treatment at issue for a service-connected heart condition.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran underwent VA examinations in November 2009, January 2010 and September 2010 pertaining to the heart.  The Board finds these examination reports thorough and sufficiently detailed to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, neither the Veteran nor his representative has alleged that any of the aforementioned reports are inadequate for adjudication purposes.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced by the Board proceeding to the merits of his claims.  

II.  Background

In August 2009, the Veteran filed a service connection claim for heart condition, secondary to service-connected hypertension.  He also filed claims of entitlement to a temporary total ratings pursuant to 38 C.F.R. §§ 4.29 and 4.30, for hospitalization and convalescence in conjunction with a private hospitalization from July 21 to 24, 2009, during which time he was treated for acute coronary syndrome, post stent placement and non st elevation myocardial infarction.   

Records from the Northwest Texas Healthcare System reflect that the Veteran presented to the emergency room on July 21, 2009 with chest pain and an elevation of his serum markers, and elected to proceed with invasive evaluation for diagnostic and appropriate therapy purposes.  After coronary angiography, he elected to proceed with catheter-based intervention; during which a stent was placed.  Assessments of acute coronary syndrome and known st elevation myocardial infarction were made and the Veteran was discharge on July 24, 2009.  It was recommended that he undergo aggressive risk factor modification, continue non-smoking habit, cholesterol reduction and aggressive control of blood pressure and diabetes.  The discharge instructions provided that there be no heavy lifting for one week and that the Veteran return to work in a week.  Activity was directed as tolerated with rest periods and no driving for 24 hours was instructed.  No complaints are shown for the remainder of July 2009.

VA records include an entry dated August 28, 2009.  The Veteran gave a history of a recent "heart attack" and stated that a stent had been placed in July.  He reported that he was asymptomatic and doing great.  It was noted that active problems were stable, without any new or changing complaints.   

A VA examination of the heart was conducted in November 2009.  Acute coronary syndrome, post stent placement in July 2009, non st elevation myocardial infarction, and hypertension in service, in 1970, were assessed.  Weekly symptoms of fatigue, angina, and dizziness were noted.  The Veteran reported having dyspnea on moderate exertion.  The report noted that continuous medication was required. 

Evidence on file reflects that the Veteran retired from his job as a police officer on July 21, 2009.  In a November 2009 statement, the Veteran indicated that after his heart treatment in July 2009, he took sick leave from his job as a police officer but still had symptoms of shortness of breath and chest pains and was taking continuous medication, due to which he was unable to continue work as a police officer and had to retire at the end of July 2009.  

A VA examination was conducted in January 2010.  Coronary artery disease was assessed and the examiner commented that this condition was productive of mild work related limitations, related to fatigue.  The examiner opined that there were no specific conditions preventing Veteran from maintaining employment and commented that the Veteran could function in some type of employment, and preferred a less stressful work environment.  With respect to the heart condition, the examiner stated that there were slight limitations of physical activity, with no symptoms at rest, but ordinary, (moderate) physical activity results in cardiac symptoms such as fatigue and dyspnea.  

By rating decision dated in March 2010, service connection was established for acute coronary syndrome, post stent placement and non st elevation myocardial infarction, for which an initial 100% evaluation was assigned effective from July 21, 2009; and a 30 percent evaluation was assigned from November 1, 2009, as evaluated under diagnostic code 7006.  In that rating decision, the RO also denied claims of entitlement to a temporary total ratings for hospitalization and convalescence for acute coronary syndrome, post stent placement and non st elevation myocardial infarction, pursuant to 38 C.F.R. §§ 4.29, and 4.30. 

A VA examination of the heart was conducted in September 2010.  The Veteran complained of chest pain at rest and on exertion.  It was noted that medication was required for control of hypertension and heart disease.  The report indicated that the Veteran was not employed, as he was eligible to retire in July 2009 due to age or duration of work.  The report indicated that the Veteran had not been seen for treatment of a heart condition since January 2010, when he last underwent a VA examination.  

A February 2011 VA records reflects that the Veteran complained of occasional chest pain, lasting from a few seconds to a minute and relieved by medication.  He noted that the pains were not severe enough to warrant any further investigation and mentioned undergoing a private stress test a year previously with no significant findings per the Veteran. 

In a May 2011 rating action, special monthly compensation based on being housebound was established from July 21, 2009 to November 1, 2009.  

II.  Analysis

      A.  Temporary Total Rating for Hospitalization under 38 C.F.R. § 4.29

The Veteran generally contends that a temporary total rating based on hospitalization over 21 days is warranted.  He does not contend that he was hospitalized for more than 21 days.

A total disability rating will be assigned when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.

Records from the Northwest Texas Healthcare System reflect that the Veteran was hospitalized from July 21, to 24, 2009 for treatment of service-connected acute coronary syndrome, post stent placement and non st elevation myocardial infarction.  

As noted above, 38 C.F.R. § 4.29 requires VA hospital treatment for a period in excess of 21 days.  In this case, the record shows that the Veteran was hospitalized for only 4 days, with no re-hospitalization and only outpatient follow-up.  

In sum, the applicable legal authority states that if a Veteran is hospitalized for a period in excess of 21 days, a temporary total rating can be assigned under 38 C.F.R. § 4.29.  In this case, the Board finds that because the Veteran was not hospitalized for more than 21 days, VA may not award benefits under 38 C.F.R. § 4.29. 

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  The legal authority pertaining to awards of a temporary total rating under 38 C.F.R. § 4.29 is prescribed by Congress and implemented via regulations enacted by VA, and neither the AOJ nor the Board is free to disregard laws and regulations enacted for the administration of VA programs.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Significantly, VA can only pay benefits that are authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits."); Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met). 

Therefore, the claim to a temporary total rating for hospitalization for right knee surgery under 38 C.F.R. § 4.29 must be denied.  Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	B.  Temporary Total Rating for Convalescence under 38 C.F.R. § 4.30

The Veteran seeks a temporary total rating for convalescence purposes under 38 C.F.R. § 4.30 for the period following his hospitalization from July 21, to 24, 2009 for treatment of service-connected acute coronary syndrome, post stent placement and non st elevation myocardial infarction.  He maintains that as a result of his "heart attack" he was not able to continue working as a police officer and as such, believes he should be compensated.  

Service connection is currently in effect for acute coronary syndrome, post stent placement and non st elevation myocardial infarction, for which an initial 100% evaluation was assigned effective from July 21, 2009; and a 30 percent evaluation, was assigned from November 1, 2009, as evaluated under diagnostic code 7006.  Under code 7006 used for the evaluation of myocardial infarction, a 100 percent evaluation is assigned during and for 3 months following myocardial infarction.  The Board notes that a 100% schedular evaluation, as well as special monthly compensation has already been granted in this case effective from July 21, 2009 to October 31, 2009.  

Applicable law provides that a total disability rating (100 percent) will be assigned for convalescence without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  In order to attain a temporary total rating, the Veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

After reviewing the totality of the record, the Board finds the preponderance of the evidence is against the assignment of a temporary total rating under 38 C.F.R. § 4.30.  The Board has considered the Veteran's own contentions made in written statements and the post-surgical medical evidence.  Overall, such evidence does not demonstrate that at least one month of convalescence was required or indicate the presence of severe post-operative residuals warranting the assignment of a temporary total rating.

As summarized above, records from the Northwest Texas Healthcare System reflect that the Veteran was hospitalized from July 21 to 24, 2009 due to primary symptoms of chest pain.  After coronary angiography, he elected to proceed with catheter-based intervention; during which a stent was placed.  Assessments of acute coronary syndrome and known ST elevation myocardial infarction were made and the Veteran was discharged on July 24, 2009.  On discharge, instructions provided that there be no heavy lifting for one week and that the Veteran return to work in a week.  Activity was directed as tolerated with rest periods and no driving for 24 hours was instructed.  

In this regard, the medical evidence clearly shows that on discharge (July 24, 2009) the Veteran's restrictions were temporary in nature, lasting no more than a week before the Veteran was cleared for work.  No complaints are shown for the remainder of July 2009.  The Veteran reported having no active symptoms in August 2009.  In November 2009, weekly symptoms of fatigue, angina, and dizziness were noted.  The Veteran reported having dyspnea on moderate exertion.  The report noted that continuous medication was required.  On VA examination was conducted in January 2010, coronary artery disease was assessed and the examiner commented that this condition was productive of mild work related limitations, related to fatigue.  The examiner opined that there were no specific conditions preventing Veteran from maintaining employment and commented that the Veteran could function in some type of employment, and preferred a less stressful work environment.  With respect to the heart condition, the examiner stated that there were slight limitations of physical activity, with no symptoms at rest, but ordinary, (moderate) physical activity resulted in cardiac symptoms such as fatigue and dyspnea.  Overall, there has been no evidence presented to the effect that the service-connected disability resulted in surgery necessitating at least one month of convalescence.  

Evidence on file reflects that the Veteran retired from his job as a police officer on July 21, 2009.  In a November 2009 statement, the Veteran indicated that after his heart treatment in July 2009, he took sick leave from his job as a police officer, and still had symptoms of shortness of breath and chest pains and was taking continuous medication, due to which he was unable to continue work as a police officer and had to retire at the end of July 2009.  It is clear from the evidence that the Veteran made the decision to retire from his job of his own accord; not as a result of medical direction.  Further clinical evidence reflects that the Veteran was physically able to continue being employed as a police officer, even after his brief July 2009 hospitalization, but elected not to.  Evidence reflects that additional factors such as the Veteran's age, preference, other disabilities, and duration of service, were relevant to the decision to retire (See July 2009 medical records and 2010 VA examination reports).  

There is no indication that convalescence or home confinement was medically required due to the heart condition itself.  In fact, the evidence clearly shows that the Veteran was mobile and not confined to his house, even upon discharge in late July 2009.  The Board notes that in May 2011, the RO granted entitlement to special monthly compensation only because schedular criteria regarding housebound were met.  In this regard, it was explained that acute coronary syndrome, post stent placement and non st elevation myocardial infarction was rated 100 percent disabling and that additional service-connected disabilities of: diabetes mellitus, type II; lumbosacral strain with spondylolysis, L5, right; peripheral neuropathy, left lower extremity; peripheral neuropathy, right lower extremity; PTSD; and hypertension were independently ratable at 60 percent or more from July 21, 2009 to November 1, 2009.

Further, the record does not support a finding that the Veteran sustained severe post-operative residuals such as incompletely healed surgical wounds, nor has the Veteran maintained.  In this regard, clinical records are negative for any such severe-post operative residuals, nor has the Veteran subjectively complained of or identified any such alleged residuals.  Moreover, the records do not show, and the Veteran has not alleged, that he had stumps of recent amputations, therapeutic immobilization of a joint, application of a body cast, or symptoms necessitating the use of wheelchair or crutches.  Further, there is no evidence that such procedure resulted in immobilization by cast, without surgery, of one major joint or more.

In essence, there is no evidentiary support for the Veteran's claim, and the claim must be denied.   In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a temporary total rating convalescence pursuant to 38 C.F.R. § 4.30.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

A temporary total rating for hospitalization for acute coronary syndrome, post stent placement and non st elevation myocardial infarction, pursuant to 38 C.F.R. § 4.29, is denied.

A temporary total rating for convalescence for hospitalization for acute coronary syndrome, post stent placement and non st elevation myocardial infarction pursuant to 38 C.F.R. § 4.30, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


